Title: To George Washington from Brigadier General Charles Scott, 26 October 1778
From: Scott, Charles
To: Washington, George


          
            Sir
            Camp Near Bedford [N.Y.] October 26th 1778
          
          Your Excellencys favour of Yesterdays date Came to Hand Last evening. I observe Your instructions and attention shall be paid to every Particular.
          we have a good many deserters from Simcoes Corps But as they are prevented from going on York Island they Can know but little about what is doing there. they inform me that there are no troops encamped on this side of Kings Bridg but Simcoes & Emricks Corps and five Troops of horse in the whole Horse & foot not more than 
            
            
            
            three Hundred. a guard of one Hundred men is Sent Daily from the British Troops on the other side of the Bridg. but they do not know How many nor what Corps are over there. they all agree that there is two Houses Building about 30 feet in length at a Redoubt No. 6 to the Southward of fort Independance Both these houses are not more than Sufficent to Cover the Guard. the walls of Both Houses are of Stone and very Low pitch. Capt. Walls is this moment returnd from the Other Side of the River. he informs me that there has been no Movement in the fleet Since he went over. his business Hear is to git some Necessarys and know what is to be don with the Horses he took, the other day, which he has Brought to Camp with him. I have Directed that they Be Sold and the Money divided among the Captors which I hope will Meet Your Excellencys Approbation. the Capt. Has left his party to watch the enemys Motions & will Return again this evening himself. the officers of the Eastern troops who are with me, are giting very oneasy at Being left behind when the Regiments to which they belong are Marched (as they say) home. and have Carryed with them all the Stors provided by their States, the Benefit of which they will Loose, whilst those who are gon to good Quarters Will have the whole. Some of the officers Seem determind to Resign if they Cant be Sufferd to Join their Regiments—This Report was made me Late last evening by Colo. Henly who Commands them, who tells me that two of the officers Waited on him Last evening to let him know their intentions I shall keep a Watchfull eye on them and wait Your Excys Instructions. this leaves no sort of doubt with me, that the officers Countenanced the late desertion among those Troops, and I cannot but be fearfull, that Somthing of the Kind, but on a larger Scale is now in Contemplation.
          Inclosd is an Acct from a Deserter this moment come in. I am Your Excellencys Obt Servant
          
            Chs Scott
          
        